Case 1:18-cv-00495-WES-PAS Document 23 Filed 08/01/19 Page 1 of 5 PageID #: 633



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF RHODE ISLAND


 HENRY SALAZAR,

                Plaintiff,

 v.                                                  C.A. No. 1:18-cv-00495-WES-PAS

 SELENE FINANCE, LP; U.S. BANK
 NATIONAL ASSOCIATION AS LEGAL TITLE
 TRUSTEE FOR BCAT 2016-18TT; and PEDRO
 TAVERAS,

                Defendants.


            SELENE FINANCE LP AND U.S. BANK, AS TRUSTEE’S MOTION
           FOR RECONSIDERATION OF THE COURT’S JULY 8, 2019 ORDER

        Defendants, Selene Finance LP and U.S. Bank National Association, not in its individual

 capacity, but solely as Legal Title Trustee for BCAT 2016-18TT (“Defendants”), request

 reconsideration of the Court’s July 8, 2019 Text Order granting Plaintiff, Henry Salazar’s

 (“Plaintiff”), request to amend, because the First Circuit Court of Appeals has withdrawn the

 opinion and vacated the judgment Plaintiff exclusively relied upon to request leave. As grounds

 for this motion, Defendants state the following.

                                         BACKGROUND

        After the close of briefing on Defendants’ Motion to Dismiss (ECF No. 6) filed with the

 Court on September 13, 2019, Plaintiff filed a Motion to Allow Supplemental Memorandum

 (ECF No. 16), seeking to introduce, and rely upon for purposes of his opposition, a recent

 decision issued by the First Circuit Court of Appeals in Thompson v. JPMorgan Chase Bank,

 N.A., 915 F.3d 801 (1st Cir. 2019). Plaintiff’s Motion, as well as his supplemental memorandum

 filed on May 7, 2019, included a request for leave of Court to amend his complaint to add claims



                                                                                 304118939v2 1012775
Case 1:18-cv-00495-WES-PAS Document 23 Filed 08/01/19 Page 2 of 5 PageID #: 634



 predicated upon the First Circuit’s finding of strict compliance in Thompson. In opposition to

 this request, Defendants argued, primarily, that the Thompson decision reviewed solely

 Massachusetts specific foreclosure requirements and was inapplicable to the instant case. (See

 Defs.’ Mem. in Support of Their Objection to Pl.’s Mot. to Allow Supp. Mem., ECF No. 18).

 Notwithstanding Defendants’ arguments that Plaintiff misapplied and misinterpreted the decision

 in Thompson and that Defendants’ had fully complied with Rhode Island law, the Court allowed

 Plaintiff’s request for leave to amend and denied Defendants’ Motion to Dismiss without

 prejudice. Despite having been provided two weeks from the Court’s order, Plaintiff has not yet

 filed his amended complaint. On July 30, 2019, the First Circuit issued an order in response to JP

 Morgan Chase, N.A.’s (“Chase”) Petition for Rehearing in Thompson that withdraws the

 opinion, vacates the judgment, and certifies a question to the Massachusetts Supreme Judicial

 Court (“SJC”). (Order of Court and Certification of Question to the Massachusetts Supreme

 Judicial Court, Thompson v. JP Morgan Chase, N.A., No. 18-1559 (July 30, 2019), at Doc.

 00117469888, Exhibit A.)

                                   STANDARD OF REVIEW

        A federal district court has the discretion to reconsider interlocutory orders and revise or

 amend them at any time prior to final judgment. See Perez-Ruiz v. Crespo Guillen, 25 F. 3d 40,

 42 (1st Cir. 1994) (“Interlocutory orders, including denials of motion to dismiss, remain open to

 trial court reconsideration, and do not constitute law of the case.”); see also Davis v. Lehane, 89

 F. Supp. 2d 142, 147 (D. Mass. 2000) (citing Bethlehem Steel Expert Corp v. Redondo

 Construction. Corp., 140 F. 3d 319, 321 (1st Cir. 1998)). Furthermore, a district court has

 substantial discretion and broad authority to grant or deny motions for reconsideration. See Ruiz

 Rivera v. Pfizer Pharmaceuticals, LLC, 521 F. 3d 76, 81 (1st Cir. 2008). A court may



                                                 2
                                                                                    304118939v2 1012775
Case 1:18-cv-00495-WES-PAS Document 23 Filed 08/01/19 Page 3 of 5 PageID #: 635



 appropriately grant a motion for reconsideration in the following circumstances: (1) the moving

 party presents newly discovery evidence material to the court’s decision; (2) there has been an

 intervening change in law; or (3) the decision was based on a manifest error of law or was clearly

 unjust. See United States v. Allen, 573 F. 3d 42 (1st Cir. 2009).

                                      LEGAL ARGUMENT

        This Court should reconsider its July 8, 2019 decision due to an intervening change in the

 law that results from the First Circuit’s decision to withdraw and vacate the decision issued in

 Thompson. The First Circuit has changed the law through an intervening order that eliminates the

 Thompson decision on the whole. In addition, the order vacating judgment and withdrawing the

 opinion includes a certified question to the SJC:

        Did the statement in the August 12, 2016, default and acceleration notice that
        “you can still avoid foreclosure by paying the total past-due amount before a
        foreclosure sale takes place” render the notice inaccurate or deceptive in a manner
        that renders the subsequent foreclosure sale void under Massachusetts law?

 (Ex. A at p. 2.) In doing so, the Panel acknowledged Chase’s position that the precise language

 used in the notice sent to the Thompsons was required under Massachusetts law, specifically 209

 C.M.R. § 56.04, and that serious harms resulting from the prior issued decision “might prompt

 the SJC to reexamine its precedents.” (Id.)

        Here, Plaintiff has not only opposed Defendants’ Motion to Dismiss but also sought leave

 to amend on an argument that Defendants’ notice of default notice did not strictly comply with

 the mortgage under the guiding principles of Thompson. Plaintiff has specifically requested leave

 to amend his complaint “to incorporate the issues raised in this memorandum, which have been

 impacted by the Thompson opinion, which is the law of the First Circuit.” (Pl.’s Supp. Mem.,

 ECF No. 21, at 16.) Reconsideration of the Court's Order denying the Defendants' motion to

 dismiss is appropriate and warranted due the First Circuit’s order to vacate the decision Plaintiff


                                                     3
                                                                                    304118939v2 1012775
Case 1:18-cv-00495-WES-PAS Document 23 Filed 08/01/19 Page 4 of 5 PageID #: 636



 seeks to apply to his claims in this case. The First Circuit has withdrawn the law Plaintiff claims

 to support his “new” claims through an amended complaint. Given the First Circuit’s order

 withdrawing the Thompson opinion, Plaintiff can no longer rely upon the decision regardless of

 whether Plaintiff correctly interpreted Thompson or seeks to impermissibly expand and apply

 Thompson to Rhode Island.

        Even if this Court is unconvinced that the First Circuit’s withdrawal of opinion eliminates

 any support of Plaintiff’s request for leave to amend, the First Circuit’s certification of the

 question to the SJC demonstrates that Thompson, on the whole, addresses and interprets

 Massachusetts law. Ultimately, the SJC’s review of the certified question will interpret whether

 Chase’s notice language was required under the Code of Massachusetts Regulations, and this

 determination cannot extend or apply to foreclosures initiated under Rhode Island law. As a

 result of an intervening change in the law, Defendants request the Court reconsider the July 8,

 2019 order, withdraw the decision allowing           Plaintiff’s motion to amend, and review

 Defendants’ arguments presented in their Motion to Dismiss (ECF No. 6). The arguments briefed

 in Defendants’ Motion to Dismiss respond to the actual claims pursued in this case, and now

 putting Thompson aside, the Defendants request the Court’s consideration on these issues.

                                         CONCLUSION

        For the reasons stated above, Defendants Selene Finance LP and U.S. Bank National

 Association, not in its individual capacity, but solely as Legal Title Trustee for BCAT 2016-

 18TT, respectfully request this Court reconsider the Text Order granting Plaintiff’s request for

 leave to amend and denying Defendants’ Motion to Dismiss without prejudice, that the Court

 deny the motion to amend and proceed to decision on the merits of Defendants’ Motion to

 Dismiss.



                                                 4
                                                                                    304118939v2 1012775
Case 1:18-cv-00495-WES-PAS Document 23 Filed 08/01/19 Page 5 of 5 PageID #: 637



                                                         Respectfully submitted,

                                                         SELENE FINANCE LP; AND U.S. BANK
                                                         NATIONAL ASSOCIATION, NOT IN ITS
                                                         INDIVIDUAL CAPACITY, BUT SOLELY
                                                         AS LEGAL TITLE TRUSTEE FOR BCAT
                                                         2016-18TT,

                                                         By Their Attorneys,


                                                         /s/ Ethan Z. Tieger
                                                         Samuel C. Bodurtha, Bar No. 7075
                                                         Ethan Z. Tieger, Bar No. 9308
                                                         HINSHAW & CULBERTSON LLP
                                                         56 Exchange Terrace, Suite 5
                                                         Providence, RI 02903
                                                         Telephone: (401) 751-0842
                                                         Facsimile: (401) 751-0072
                                                         sbodurtha@hinshawlaw.com
                                                         etieger@hinshawlaw.com

 Dated:     August 1, 2019


                                  CERTIFICATE OF SERVICE

         I, Ethan Z. Tieger, hereby certify that the documents filed through the ECF system will
 be sent electronically to the registered participants as identified on the Notice of Electronic Filing
 (NEF) and paper copies will be sent to those indicated as nonregistered participants on August 1,
 2019.

                                                       /s/ Ethan Z. Tieger
                                                       Ethan Z. Tieger




                                                   5
                                                                                      304118939v2 1012775
